Citation Nr: 1715035	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 1946 to May 1946.  The Veteran died in April 1991 and the Appellant claims as his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

A February 2014 Board decision reopened and remanded the claim for additional development.   


FINDING OF FACT

The Veteran's cause of death, Atrial Septal Defect (ASD), is a congenital defect.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are not met.  38. U.S.C.A. §§ 1101, 1110, 1111, 1153, 1310 (West 2014); 38 C.F.R. §§ 3.303(c), 3.306, 3.312, 4.9 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The application of the law to the undisputed facts is dispositive; thus no discussion of VA's duty to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

VA examination report in March 2014 shows that ASD, a congenital valvular defect, diagnosis is of record.  ASD is not a disease or injury as defined by the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

Service treatment records diagnosed the Veteran with valvular heart disease with mitral insufficiency.  Because of the valvular heart disease, the Veteran was found to be unfit for duty.  The Certificate of Death lists the cause of death as cardiac failure due to pulmonary hypertension due to ASD.  The March 2014 examiner stated that pulmonary hypertension is a complication of ASD.  Therefore, ASD ultimately caused the Veteran's death.

The Appellant contends that VA should treat the Veteran's heart defect as a pre-existing condition that was aggravated by the Veteran's service.  She argues that the Veteran did not experience symptoms of his condition prior to service and that as a result of physical exertion during basic training, the Veteran's condition was aggravated beyond its natural progression.  The Appellant is asserting that the presumption of aggravation pursuant to 38 C.F.R. § 3.306 should be considered with regard to the Veteran's ASD.  However, the presumption of aggravation applies to diseases, not defects.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)(noting the difference between defect and disease and further noting that if the congenital or developmental condition is a disease, the presumption of sound condition, 38 U.S.C.A. § 1111, and the presumption of aggravation, 38 U.S.C.A. § 1153, apply).  While the Appellant's assertions have been sympathetically considered, the fact remains that VA is bound by the laws and regulations currently in effect.  Because those regulations hold that congenital defects are not disabilities for which service connection may be granted, the Board is without legal authority to grant service connection on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; 38 C.F.R. § 3.303(c); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Because the undisputed facts show that the Veteran's cause of death was a congenital defect, there is no entitlement to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


